agteraat revenwe service appeals_office marrows rod suite newark de date ware number release date uil of the treas department pessoa to contact employee 1d number taz period s ended form number employer ideotification nuraber certified mail ‘last day to file petition with the united_states tax_court jun dear i our adyerne determination was mede for the following reascn s ‘this in a final adverse determination as to your exempt status under section s01 c of the intemal revenue code iris determined thet you era no longer tecogaizod us exempt from federal_income_tax undar sec_501 of the intomal revente code effective january l exempt purposes mote then an insubstantial part of your act in fortherance of snon-exeuspt purpose ih pursuing such on-cxeanpt purpose you served private interests rather than public interests contsibutions to your organization ere not deductible under code sec_170 ‘you sre required file federal_income_tax returns on the form indicated above if you decide to contest thin determination onder the devloratary judgment provisions of code sec_7428 a patition to the united stites tax_court the united statee court of claims or the distsict courtof the united_states for the district of columbia must be filed before the 91st ninety-firv day areor the dete thia determination was mailed to you contact the clerk of the rate cou for niles for filing petitioas for declaratory_judgment ta saoare a petition from the united stotes tax_court write to united_states tax_court second street nw ‘washington d c the last day for filing we will notify the sppropriate stats officials of this sction we required by code acstion a petition for declaratory_judgment is jun26 2g __ c if you have any questions please contact the person whose name and telephowe uumiber are shown inthe heading of this letier ‘you also have the right to contact the office_of_the_taxpayer_advocate taxpayer ‘advocate assistance is nol a substitute for eatablinhed irs procedures such as tho fennel appeals process the taxpayer_advocate is aot abla ta reverse legally correct tex determinations nor extend the tine fixed by law that you have to file apetition in the u s tax covet the taxpayer_advocate oom however see thet a tax matter that may not have been revolved through normal channele ges prompt end proper handling if you want texpayer advocate aasistence please contact the taxpayet advocate for the ers offico that issued this notiss ofdeficlency see the gnclosed notice helpful contaets for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresscs ‘thank you for your cooperation sincerely charles fisher team manager enclosure’ nofice helpful contacts for your deficiency notica’ peparthent of the treasury ide meh raverum benton date texpayer hiantiication number fom ‘tax yeor s ended perace ta contacid number contact numbers ‘telephone fax certited mail -retum receipt requasted of the feta the dear we have enciosad copy of our ropost of examinaton exptaining why wa telleve revocation of your exempt vialue under sec_801 o the internal reverie code coda ie necessary myeu accept aur findings takeno further action we wi issue final revocation letter uyou do net agree with our proposed revocation you must submit to us waithen request for anpeals office consideration within days from the cate of thie letter to protest our decision your prowsl snculd include a etatument appficable law and arguments in support of yaur position an appeals officer will review your cana the apposis ettica fa indepandent of the dirsetor eo examinations the appasis olfice resolves most disputes informaty and promply ‘the eciosed publication the examination process arei cuplication exempt_organizations appeal propadures dor unagread issues explain fow to appeal an interis revenue service irs decision publication alsa inciudes information on your righia aa taxpayer and the irs eotection process ‘you may also request that we rufer thie mater for technical_advice aa expieined in f we issue a determination_letter t2 you based on taghnical aeiwica no publication b62 turther adrinisiralive appodl i available to you within the irb regarding tre issue shat wes the eubjacd of the technical_advice larar ‘guaive wier baer not protest this propoaed determination ‘within days from the date of this etter the irs wil consider itto be failure to exhaust your sec_742 b of the code provides in part declaratory judgmant of dectew undar this section shall not ge iasued in any procseding urdess tha tex court the ‘clains court or the distrlot court of the united etates ‘for sra diatricl of cowmbia determines that the organization involved has exhaveled ts edrniniatrative ramedion vathin the ingrnal revanue service wa vill then nie fina revocation latter we will aiso natty the appropslate state officiats of the revoostion in accordance with sechon c of the code ‘you have the right to contact the offee of ine taxpayer achocals taxpayes advocat neuistance to nex a mubeteute for eatablishad ts procedures such as tha farms lngally correct wx appeaia process the texbayer acvanate aarnct reverse determination or extend the time fined by law thet you hawe ‘fie a petition in a united meatier that may not states cou the taxpayer_advocate ogn however soe thal fave boon resolved inreugh rerinal channels gets promet end proper handing you may call tol-free and aak bot texpayer advocate assistance you preter you may contact your losal taxpayer advooate pincite-3601 wmading of tia ieties ifyou write please provide a telephone qumaer and yeu nave any questions clears call the contaot person shown i the mast convenient time to call if we need to contact you ‘thank you for your cooperation at the telephone number endoaures punilcation 688-a report of exam was along wlth sincerely martha a ramirez director eo examinations letts apna oe gaan ‘this report supersedes our report dated fom 886a ar oi tey rl rav bae explanation of ktems name of taxpayer 20_ bahadle no or ‘babe yass patol aded ssue sec_4 are the activities conducted by sour exciusively chartable religious or educational fas required for organizations exempt under irc dollar_figurecc should the exempt status of be revoked facts the sancix 10m was established by antices of incorporation thed march ‘articles of incorporation stated that tha purpose ‘of tha occ was ta foster national of intemational amateur sports comipatition excluding the provision al athietc facilities or equinmant or for the prevention of cruelty to children of ‘animals ali wihin the maanirg of irg dollar_figure e the document limited the purposes to those that sre exchusively for the following purposes religious tharitable scientific itherary or educalionat purposes 2a qualifies under irc b01 per the form_890 for tax_year ending part ill statamera of program sarvica accomplishments states s primary ‘exempt purpose a9 muzic evangelization qeacription of exempt_purpose achievements states to provide concerts with bat with a positive nfivencs in the predominately negutive etamatvs seculag markel and provide outreach through the message in the music’ ‘the corporation shall heve na members the numbers of directors constituting the ‘itla board ef directors was three and were to serve ‘until the first annual resting of or unt l persan’s successor shail be duly lected und qualified those the directors dineatars waste and sockkx hook provided a current fist of the board_of directors with an information sheat of the director's qualificatians the form_1023 application_for recopetion of exemption under section bo1 cx3 of the intemet revenue code provided by the wocc was signed and dated by secretery treesurer on acearding form_1023 is arganized to promote sternmtive chiatian music te nol adult christian contemporary musie i vanuex for the purpose of evengelization ‘therefore the following objectives tobecome a positive infivence in the predominately nagativa alternative to provide ‘outreach through the maaaage in the music end the sales of cd'b to indlviduals who de not know god's truth and ‘forms sb6- agena ba treasery- intemal reveowe service page ‘paparramnof popular market seouiat ‘this report aupersades our report dated eames oe tee form b66a name of taxpayer tehadiena or foch year ferd ended 4w320 dollar_figure iah to provide alternative christian concerts with the goal of interesting chvlstians in thie unique musical atyle which oan then help them raiate better to nor chitatens ‘the organization expected to recaive its support from norinterast bearing promissory notes irom individuals for start_up capital sale of tickets to concerts and contributions by individuals tt ‘the determination_letter was dated from the washington dc office of support or your purposes character or mathad of operation atated it your source change please jet your key district know go that office can ‘consider tha effect of the change_of your exernpl statue pilor to leeving the determinstion latter irs sent letter fo organization dated fr ragerd fo toophora conversation on fram son the efor requested that v gentzation sub certain information regarding appication for facogrition of oraenpton letter specifcaly asked for the follwing information showing a breakdown for aach esparete and for w sinancal atatamente ‘concer copies of contracts with clubs pubs or bare any or descriptions of verbal coreermante and any programs or sexeriptions of concerts yourdefintion o interpretatian of akemnative christian musk a statement concsming whe you are trying ta reach with your praprems constlering that tickets are baing sold primarily at ghisiian bookstores churches and secular record shone haw you distinguieh yourself from a mere booking agent for chifetiars ‘bande the reasons for email concerts whether the clubs pubs ‘and bar continue with the regular business during a stotement to whether you would be veiling sovapt foundetlan etatus your gonoert under irg dollar_figure a of the code in the vent you are recognized a8 exempt under sec_501 c the organizstions response included description af atemative music fs defined ‘by ts departure from top popular rock tusk’ we have four types of individuals ee ore trying to reach a crristions ‘whe ere already interested in aitemaths music b seresane who aren't aware of or interested n alternative music c christians who are pot dolng well in thelr own falth and d non-chriettans who enjoy altemative music fora bg6- araruscs ‘epartounnt of tan tren my trace rr svc page sec_2 ‘this rapon supersedes aur report cated sena ng tem tae explanation of ems tos foti ‘narar of taxpayer _ eger ent teur pedod eade saaea and iwo htmantions p separate like te work with the xs000 other events including and ‘during the inital interview with pawar of atlamay ateted activities changed sometima in xx00k alpo stated that eround the organizetion wea approaohad by yoodes which is a for-profit entity to help them promote thelr’ ‘concert sanee of predominately secular music xox would than be allowed to book the opening act of a christian artist end would receive menagement fee contribution for ‘helt contribution to concerts ‘the organization provided contract letter dated ddanuary from regarding meeting with sours regarding agreement letter ‘stated that a synopsis of whet was spoken of and how they would agreement needs to be drawn 1p regarding sooo the following were itens mentioned in jetter roparding items discussed in vrming poa ox0 provided this as the contract between xan and - ooking wil serve a8 the booking agent for the raoan se8 sec_1 ennnisiing of concert wih a added for moon and tne seoont - concerts xxoo would have guarantaad wasks of booking openers for oq0n others sox would be pald in two ways siding soals patrons or lése attending ‘concerts dollar_figure big_number big_number patrons dollar_figure big_number patrons dollar_figure ‘and above - dollar_figure if rain ia a facior then wil be pald unless the numbers attending sre marg fran the dollar_figure optlan and added ncentive for ‘every dollar that is saved on band ocx wil receive of thet saving management - 00x will assist tmanaging tha evant in evary sree where the band is conceres including advancing the date - production catering e coramodations achoduling afc stage managing - manage ell aapecta of performance needa such as towels waler ete remaining langue in ieterfooriract involves sooo ivolvemert in transportation promotion and sponsorehip for which they would receive sommiseion - ‘the organization also provided e contrad entered into will ood which executive director x2000 owner of dated which xan whereby the ‘organization agreed to sponeor a series of public evenis enlitied ood the event from date through cetober eect duties aluo inchided finances of the event including out not ilies to book-keeping rental agreement ferm b8g-agraco event coordination - which organization was responsioie for managing te oe tony atrovent pager depa ‘this report supersedes our report dated ar none of tarpayer el eek nee exlibe youl tote onld explanation of items 2a ‘ in addition for the event and assist promatet w rr of property count approvals and event staffing requirements any and alt income realized from shall he depasited directy into bank accounts if necessary promoter agreed to provide financial ‘egatstance tp to ensure event viabillly by cavermp expense and artiet daposita and penn agraed to reimburse responsibilities of 000k - a8 sponsor of the event shall secure the abg aleahal beverage control license shall provide vecesnary wah any goverment approvals volunteer manpower for the event profits from the sule of alcoholc beveragos - all nat proms darived from tha ‘tale of alcoholic bavarages eat the event shat belong to 00x payment of expenses abc reporting - mae shall have the responsibilty to pay er ale ingame end experass forthe event ard report such amounts to the 220xx akcoholie beverage control board payment of advance expenses and deposits nox shell pay advance event expenses ‘and altist deposits far the evert which sooou shell reimburse the promoter payment of regular expenses - promotar shall pay on behalf of all ragular event expanses and ‘shall be reimbursed by from the gross_proceeds of the event - promoter on bohetf of remaining documentation in contracte dee ‘with compensation to promoter proceeds to score hlabilty insurance and application of abc license ‘the organization alsa has non-concert sores it promotes around the and fend other verwes for which onganieadan a not surrounding areas witht provide contracts mines of board_of diractar meeting dated deosinber the board consisted of a members ‘and x00 two were not present big kou financial report waa given by election of offiears and diractor president senanc vice-president 1oxxix and secrolary treasurer discussion regarding events of concerta krved up thie far other theena of dlacussion were report on foatval labiity iesuve fundraising report and part in ministry yoon paget ed porm o06-arners ea ‘depanrantof the tos eoury- inara reverie seaver toss report suparsades our report dated pom began tom b36a name of taxpayer ota trmcay acme reve explanation of ftenss ‘sehedu no of eau veer forked soded er arm there was no evidence of any board meetings during the of thal site provides funds to maintain a webstte atacone an archive provides information ‘concaming upcoming venues and how to obtain tickets there's calendar of upcoming performances ‘and links to information end tickets to thowe ‘aiva performances no indigation on website that thi sec_2 norepratit organization of any information relating to organization exempl purpase no indiowtion that events are for evangelism of christian related ‘orpanization applied for spacial banquet woanse to soll alcoholic beversges at several thru liat of eennes wpplied for at the cou dent of ceities held during thr ‘nooholio beverage control abc show numerous lloetses obtained during 2g for ‘me annual of ocaastona everis organization also must alate ‘exempt purpose jor obtain ticenee ‘organization bo one dey loenees ona dey applied tuonges and acaarding to abc special feansas are usually for the fatowing tcenses in20_ - 2b0ne day licensas law trg sec_501 0k3 reade a follows comorations and any community cheat fund of foundation organized and operated exclusively for religious charitable aclantifc testing far pullle satay merary or educational_purposes of foster national or international amateut sports competition but only if no part of iis activities involve the provision of athletic facilites or aquipment or fos the prevention of crualty to children of animals no part of tha net sesninge of einen inures to the benefit of ary private shareholder of incividuel no ginetaniiel part of tha activities of which is camying on propagsnd of otherwise attempting to influence tegistation except a otherwise provided in subsection h and ‘which does not participate in or intervene in cluding the publishing or distributing of statements any political campaign on bahalt ot or tn oppasition to ary candidate for public_office pege -- che treenay- iraqenal revert sevten the pertinent treas regs are tdxpovenancof forrn b86-aciertot this report supersedes our report dated oer222008 ripearae barvice taxpayer tat qauad ‘diepartnaas of cha tvaarug fuplanation of jeeme schedule no or eaubi tyadfaiel enea fore bega name of seo treas rap big_number cx3 crganizations ofgenized ond aperaied for religious chartabls scientific testing for public anfety iterary of ‘edloetions purpaeas ‘or for the prevention of cruelly te hildran or animals sec_1 1l8 organizational and pperational fests yin en organization decribed in sec_864 cx3 a crderig ba axempt as organization must be bath organized and operated ‘exclusively for one of uch section if an organization falls to more of the purposes epaciied moat either the organizational_test ‘or the operalicnal test la not exempt treas reg cxs-1 id an organizetion fs nat organized smpt purposes if its ariicies expressly it carry on otherwise han as a0 insubstantial part of its purposes created for purpose that i no ‘broader than the purpowes apactfiad in sec_801 6x4 thus an organizallon that ls empowered by tis articles jo engage manufackrring businaes or fo engage m tha operation of a social clud doea not meet the organizattonal wai regardless of the fect ‘that tte acficlas may state that such organization is created for gheritable purposes within ske maanng of sec_801 c ofthe code treas ey 6xs 146x1 t in no case shall an organization be for one or more exempt purpssee ceratierad fo be organized exclusively for which ‘such organizetion is by the terme of its artcies the purposes crested are broader then the purpaaasapecified in section c the fact thal the aciual operations of euch én organization have bean exclusively in furtherance of one or mote exempt puoens shall not be the organizational_test eacent to permit the organization to meet ‘similarly euch an organization wil not moet the organizstional ost on or other evidence fhet the members thereat intend to result of statements operate only in furtherance of one or more exempt purposes sec_1 c -1 c operational_test primary setivittes an exgantzation wil be regarded ns operated exclusively far one of more cxompt purposea only i tengages primarily in activities which accomplish ‘one of more of such exempt purposes ppecified in sec_501 fo an ‘organization wilh not be ao regarded if more than ar insubstantial part of tie ncthities is not in funherance of an exernpt pumpase piepurtmert of the treacury -lntunaal rerratog service form dollar_figure-ainre 4s page - ‘deparment ae tenaya bar seer ‘this report supermedes our report dated schedule no or ee yoartbesiod baked ‘explanation of ieer sec_42 fara 686a name of texpayet or while advancement of refigion je a purpose allowable under irc dollar_figure cx3 to eatisty tha operational best an organization must be operated exciusively for one or more of the exempl purposes specified in sec_501 0k3 the organization does not operate exclusively for ena or mor of the exempt purposes specified in sec_801 0x3 of teligious charitable scientific testing for public safety literary educational fostering ‘national or international sporte competition and prevention of cruelty t children of enimals consistence with sec_1 cx3 ckk1 organization wil be regarded a3 operating exclusively for one or more exempt purponee only mitengages primarity in activities thet accomplish one of more of the exempt purposes the aranization doss engage in rome of the gxampt ectivdes reported on the form are ‘naubsiantial ri relationship ta ‘substantial non- however thace sctivitise exempt_activities with the assistance of the organization each concert was analyzed tp calegoriz sec_86 third category where religious ralgioue or secular in nature the analysis revealed group opened the concert ‘and seqular group kerved es the headline band inthe inital report of examination tenud to xcxxx on the service proposed en af eoocts exempt status based on the analysis of kis activiles a follows in tne a8 ecular a5 consideratlon was given to categorizing the mixed concerts the religious aopects of the event were incidental fo the entire effort however to ba reasonable en attempt was mace to allocate portion of religious aspacts ‘pening act typically parform tor the mixed events to no more than minutes with the average concert lasting aporoximately hours inthese situations of tie activity is deamed religious of those were religious in vive another wore categorized as mixed religiousfsacular allowing inz0 iy ar6 poncarts se religious provides for the equivalent of ane additonal ceigious event for a total of this umber of events cver the entire year ylelde exempt of activity atotalaf39 concerts wera held pager-7 form s86-aguct ‘deparment ofthe tacasury- intemnal revesve seevice this report gupersedes our repart dated om thea i nace o fespoye eyplination of items deguene tte temay waerad sener lore fohedule ne or exbibi year peflod ended 12at20 20_ rou -39conerts chwigtlan non-ghiistian a total of concarta were hold of those were religious in religous provides-for the equivalent cftwo in20 nature another were categorized mixed ralgiousisacuiat allowing af concerts as addkionat religious event for a total of this number of events over the entire year ylelés exempl of activity concert sec_15 christlon norechriatian christian were held of those were religious in in-2004 a total of concarts nature another were categorized ‘ap mixed rellgfous eecular allowing af concerts as religious provides forthe equivalent of sie aduionel rafigious everis far tatal of this number of events over the entire year yiekis exempt of activity concerts non-chrietian based on the above facts and law the intemal revenue service has are nat concluded that the activities conducted by txauaively charkabia religious ar educational a2 required for organizations exempt under irc because the activiles did not primary aooomplish ar exempt_purpose specified in ifc dollar_figure c the organization was and is engaged in and primarily responsibie for the booking pramoting and sponsoring of ptusical acté ins secular environment with oo indication that actidtlas have an exempt or religious purpose alo organization is responnible for all sapecte relating to finance management and licanaing wath the alcohol beverage contral obtaining teanpes and permits to sell eledhalc beverages are not normally dothites engaged foran exempt raligloua purpasa all setiities that ‘departmen ofthe trasuzy lotrel rave servis page - form 886-agumi - ‘this report supersedes our report dated svcane saree depetinnrs fe treacy taser explanation af items porn fbga nese rapa schedule no or exh year peed base 20_ woe organization hae primerity contralied and engaged in ere activities enviar to those of a for profit entity joao eubmiltedt proteat to the intial report of examination on og the protest has been ‘cansidered and the following modifications have been made fo the governments position ra hes documentallon of additions everte that poa recornputad to attribute af eventa activilas and computation determinalion of exemot va norewxempt ‘and chvistian vs non-christlan which wil tow allocate any activiy avent that had a christian performance ae posted by documentation bubmited ra as chiatian regardless of the time of performance any activityavent that did not have any christian performer was alocaled as non-christian activity ptesse note number of total activtiestevents axterent from poa campuraton lotals also poa included fn computation of cietian aetivity amy ai not feference ip ect being chiistan for example there were several reference indiosted on documentation eubmitted by eo thet although cees not a christan opening got dre mein ast was a chvistian in nis halete ethaugh they music fe atrolly mecular no chistian musicinctiaty performed at aventiactivty therefore ra did not count or allocate aoe yhove a8 chéetien acts but rathey ea non-chitstian activiles because fo exempt_purpose activity wes performed during evenvectivity re-computation of christian ve non-chulstian everts i sec_2s follows snon-exempt activities wi the possibilty of an exempt_purpose activtyto ooour par tps rebuttal of the tevarury-tnizrnal reveusa sorte ‘departmeot form atnevsss this report supersedes our report dated beata a wo tessar name ee explanation of lems scene noo exhbe year terad bled form 586a ‘name of taxpayer won your ended eventiagtivity chejstlan non-gonowt series one none christian total events v8 ‘seres total eventiactivity ‘senes non-goncert sees won total year ended total evanta dollar_figure non- christian wee ae - -_-- ‘christian cc tatat yaar ndad otal tar _ - tatal events ‘chvletian evepvactiviy ‘non-concert series oon xsc00t non __chriatlan a7 a al awa ee year y2i3t ree e3120 grand totals the re-computation analysis euggesta soos’s primary activities being coneldered a8 christian activites are of total and non-exempt activities are therefore eo would meat fhe sec_50 ck3 christian a non- civlatian i ‘form gb6-arearsse department of a treanury- irarnal revenue sede page ‘total events dollar_figure a0 ‘this report supersedes our raport dated pom 866a name of taxpayer explanation of items ppa ti tay arg ema ‘schdele naor yomi femt nod sau enane operational tert of engaging primarily more than in sctivities wnt accomplish one or more ‘of the exempt purposes ‘alao baged on the re-computation ‘and facts indicated m tha taxpayer's rebuttal ra concludes that although eo's exempt activity meets he portion of the ‘operational tast that exernpt acinity fs primary they do nok perel the requirement that the nan-exempt portion can rat be substantial more than as indicated in the ‘organization test for 6x organization the non-exerict activities indicated by the kbove based the ravised cornputation i sec_44 of tha total petivites performed while would considered ant exampt activity of total ‘activitiea whieh eo conducted furthermore of the of non-exempt sativitles that the taxpayer conducted only of sctmtian nad an exempt puipuse rebuttal ine eo states while it is true that as indicated in spongors' and 1s the baneliciary of the concerts xnax does fot promote thoae concerts and the promoter choone ‘and contracts with the performing talent that being a true tact why would eo engage in an activity it whieh nhas aeeee minimal control in determining s scikaty wil lnckide an christian act and therefora be coneidered an exempt aotivity taxpayer position ip not operated exclusively for an exert purposes and s are merely an organization that gagiet bul does not ‘promote or beak ‘after consideration of the facts and arguments presented in scoon's protest mis atl ouf paailion eon does nal qualify for exemption under trg sec_501 a9 organization sasorihed in jrc sec_801 cx2 affective januiaty ‘pager ve fear arner sovox does not agree that tt suggest ‘that it acts he trncary - fonerasl ravina service ‘degenzmeatof conclusion
